DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination (RCE) 

The request filed on 24 February 2021 for a Request for Continued Examination (RCE) under 37 CFR 1.53(d) based on parent Application No. 16/173,663 is acceptable and a RCE has been established. An action on the RCE follows.

Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 6,857,971. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this case are broader.

5. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,123,627 in view of Huang (5,827,129).  
 	Claims 1-18 of U.S. Patent No. 8,123,627 lack an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends.  
	Huang (5,827,129) discloses an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends (Fig. 5).  In view of Huang (5,827,129) it would have been obvious to include in the grip of claims 1-18 of U.S. Patent No. 8,123,627 an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends in order to use the cap and nipple to protect the panel from damage. 

6. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,470,199. a lower slot in the lower end of the underlisting would produce a nipple. 

7. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8,845,448 in view of Huang (5,827,129).  
 	Claims 1-31 of U.S. Patent No. 8,845,448 lack an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends.  
	Huang (5,827,129) discloses an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends (Fig. 5).  In view of Huang (5,827,129) it would have been obvious to include in the grip of claims 1-31 of U.S. Patent No. 8,845,448 an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends in order to use the cap and nipple to protect the panel from damage. 

8. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,585,230. Although the claims at issue are not identical, they are not patentably distinct from each other because an EVA layer is a strength layer when compared to materials less dense foams.

s 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,527,564. Although the claims at issue are not identical, they are not patentably distinct from each other because a lower slot in the lower end of the underlisting would produce a nipple. 

10. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 7,491,133. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this case are broader.

11. 	Claims 26-33 and 36-40 stands rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 7,404,770. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in this case are broader.

Claim Rejections - 35 USC § 103

12. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 5egative by the manner in which the invention was made.

s 26-27, 30, 36, and 38 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,827,129) in view of Onions (3,311,375). 
 	Huang (5,827,129) discloses an underlisting sleeve comprising an upper end including an integral cap and a lower end including an integral nipple and an attachment surface between an upper and lower ends (Fig. 5), the lower end including an opening configured to receive the handle of an article (Col. 4, Lns. 57-67),  a strip comprising an inner strength layer in the form of felt and an outer cushioning layer in the form of polyurethane (Col. 3, Lns. 48-61), the strip helically wound producing a tube with upper end and a lower end, the strip wrapped about and adhered to the attachment surface of the underlisting sleeve (Col. 4, Lns. 30-52) such that the formed tube has an upper end abutting the lower portion of the cap wherein at least a portion of the cap extends longitudinally above the upper end of the formed tube (Figs. 5-6), the cross section of the grip near the cap is circular (Figs. 5-6) and the underlisting is smaller near the nipple than the cross section of the grip near the cap (Fig. 5), a cross section of the grip near the nipple is circular and smaller than the circular cross section of the grip near the cap (Figs. 5-6), and the outermost surface of the outer cushioning layer forms a substantially smooth interface from the cap to where the strip is illustrated as still being wrapped in figure 6.  Huang (5,827,129) does not specifically state where the strip ends on the underlisting or what the cross section of the grip will be near the nipple but clearly one skilled in the art would have selected a suitable location where the strip ends and a suitable shape of the grip near the nipple in which the strip ends abutting but above the nipple and producing a cylindrical cross section of the grip near nipple just like at the cap are included. 

	It would have been obvious the helically wrap the strip about the underlisting to form a tube with the lower end abutting and above the nibble with at least a portion of the nipple extends longitudinally below the single panel, and the outermost surface of the outer cushioning layer forms a substantially smooth interface between the cap and the nipple in order to use the cap and nipple to protect an uniformly helically wound strip from damage, in order to have the entire surface covered the same thickness between the cap and nipple to produce the same feel for a golfer no matter where on this surface the golfer’s hands are placed, and/or in order to make the grip visually pleasing to a golfer. 
 	Onions discloses grip material may be wrapped helically around a shaft (Fig. 3) or in a single plane comprising an upper edge, a lower edge, a first side edge, and a second side edge, the single panel wrapped about such that the first side edge and the second side edge form a longitudinal seam (Fig. 1).  In view of the patent of Onion it .  

14. 	Claims 28-29 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,827,129) in view of Onions (3,311,375) as applied to claims 26-27, 30, 36, and 38 above, and further in view of Huang (5,571,050).
 	Huang (5,827,129) appears to show a hole on a top of a cap (Fig. 5). 
	Huang (5,827,129) lacks the cap comprising a hole and the hole in the cap has a smaller diameter than the opening in the lower end of the underlisting sleeve and the outer cushioning layer comprises a friction enhancing pattern. 
 	Huang (5,571,050) discloses the cap comprising a hole and the hole in the cap has a smaller diameter than the opening in the lower end of the underlisting sleeve (Fig. 2) and the outer cushioning layer comprises a friction enhancing pattern in the form of dimples to reduce slippage of a golfer’s hand (Fig. 23, Col. 5, Lns. 37-50).  In view of Huang (5,571,050) it would have been obvious to modify the grip of Huang (5,827,129) .  

15. 	Claims 31-32 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,827,129) in view of Onions (3,311,375) as applied to claims 26-27, 30, 36, and 38 above, and further in view of Yeh (5,624,116).
	Huang (5,827,129) lacks the outer cushioning layer comprises a friction enhancing pattern and a friction enhancing pattern being heat compressed.  Yeh discloses two layer grip material with the outer layer being a polymeric material and the inner layer being a fabric (Col. 1, Lns. 33-39, 48-58, Col. 2, Lns. 47-56) of felt with the textures, logos and patterns formed on the polymeric material with a heat stamp (Col. 1, Lns. 40-45) to provide raised surfaces as well as compresses portions (Col. 1, Lns. 59-67).  In view of the patent of Yeh it would have been obvious to modify the grip of Huang (5,827,129) to have the outer cushioning layer comprises a friction enhancing pattern and a friction enhancing pattern being heat compressed in order to reduce slippage of a golfer’s hand when using the grip and to have raised portions and low portions producing textures, logos and patterns an in order to utilize a method in the market place used to make friction enhanced patterns.         

16. 	Claim 33 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,827,129) in view of Onions (3,311,375) as applied to claims 26-27, 30, 36, and 38 above, and further in view of Harris (6,609,325).  
	Huang (5,827,129) lacks the single panel includes a centering feature and the underlisting sleeve include a centering feature and wherein the panel is adhered to the underlisting sleeve such that the centering feature of the single panel is aligned with the centering feature of the underlisting sleeve. 
 	Harris discloses placing a part with the correct location with another part using lines which need to be aligned together (Fig. 5).  Clearly one skilled in the art in using alignment lines between a panel and underlisting sleeve would have selected suitable locations for lines on a underlisting sleeve and a panel to ensure the panel is aligned properly on an underlisting sleeve in which the single panel includes a centering feature and the underlisting sleeve include a centering feature and wherein the panel is adhered to the underlisting sleeve such that the centering feature of the single panel is aligned with the centering feature of the underlisting sleeve is included.   In view of Harris it would have been obvious to modify the grip of Huang (5,827,129) to have the single panel includes a centering feature and the underlisting sleeve include a centering feature and wherein the panel is adhered to the underlisting sleeve such that the centering feature of the single panel is aligned with the centering feature of the underlisting sleeve in order to ensure the seam is centered beneath the grip when the club is used so the golfer cannot visually see it and be distracted by it. 

s 37 and 39 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,827,129) in view of Onions (3,311,375) as applied to claims 26-27, 30, 36, and 38 above, and further in view of McConchie (6,449,803).
	Huang (5,827,129) lacks the lower portion of the cap comprises a downwardly extending slot and the panel extends into the downwardly extending slot, and the upper portion of the nipple comprises an upwardly extending slot and the single plane extends into the upwardly extending slot. 
 	McConchie discloses a sleeve having a downwardly facing slot and a nipple formed with an upwardly facing circumferential slot with outer grip material being firmly retained in the downwardly facing slot and the lower edge of the outer grip material being firmly retained in the nipple slot by the peripheral lip (Figs. 2-3, Col. 3, Lns. 46-53).  In view of the patent of McConchie it would have been obvious to modify the grip of Huang (5,827,129) to have the lower portion of the cap comprises a downwardly extending slot and the panel extends into the downwardly extending slot, and the upper portion of the nipple comprises an upwardly extending slot and the single plane extends into the upwardly extending slot in order to better secure the top and bottom edges of an outer grip material on an inner sleeve and/or in order to protect the upper and lower edges of the panel from damage.  

18. 	Claim 40 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang (5,827,129) in view of Onions (3,311,375) as applied to claims 26-27, 30, 36, and 38 above, and further in view of Huang (6,244,975).
Huang (5,827,129) lacks a coating over substantially the entire outer cushioning layer.  
	Huang (6,244,975) discloses a deposit of polyurethane (W) on the outer polyurethane layer in the form of a waterproof coating which contains a polyurethane resin (Col. 4, Lns. 47-67) in order to have a water resistant grip permitting golfers to continue playing even during rainy conditions and minimize slippage effects (Col. 1, Lns. 50-65).  In view of the patent of Huang (6,244,975) it would have been obvious to modify the grip of Huang (5,827,129) to have a waterproof coating over substantially the entire outer cushioning layer in order to have a water resistant grip permitting golfers to continue playing even during rainy conditions and minimize slippage effects.  

Response to Arguments

19. 	The argument that the combination of ‘129 Huang in view of Onions is improper due to ‘129 Hang teaches using a strengthening inner layer and a compressible outer layer and Onion teaches using a resilient inner layer and an outer layer “having relatively little extensibility and resilience, such as leather is disagreed with.   Onions was not used to show the teaching of different type and purposes of layers but ‘129 Huang was.  Onions was used to show that it is known to wrap multiple layered material around a shaft to form a grip using either a strip wrapped helical around the shaft or a panel wrapped once around a shaft.  The argument that combination of ‘129 Huang in view of Onion is improper due to the teaching of Onions is not applicable to the grip of ‘129 Huang and would be negated when incorporated with the grip of ‘129 Huang since 

20. 	All claims are drawn to the same invention claimed in the parent application prior to the filing of this Continued Prosecution Application under  37 CFR 1.53(d) and could have been finally rejected on the grounds and art of record in the next Office action. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing under 37 CFR 1.53(d). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Conclusion
  
21. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SLB/ 27 February 2021			/STEPHEN L BLAU/                                                               Primary Examiner, Art Unit 3711